DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 13 April 2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system, method and device).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
presenting a crowdsourced event menu and to receive one or more inputs indicative of an assessment associated with an event; and generate crowdsourced classification information based on receiving the one or more inputs indicative of the assessment associated with the event.
Claims 1, 6 and 18 recite as a whole a method of organizing human activity because the claims recite a process of receiving assessments associated with an event and generating a crowdsourced classification information based on the assessments. This is method of managing social activities. The mere nominal recitation of generic a crowdsource event module, user interface and event classifier module does not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 6 and 18 as a whole merely describe how to generally “apply” the concept receiving assessments associated with an event and generating a crowdsourced classification information based on the assessments in a computer environment. Claims 1, 6 and 18 recite additional elements including a crowdsource event module, user interface and event classifier module for carrying out the process. The additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B and does not provide an inventive concept.
Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-5, 7-17, 19 and 20 do not add “significantly more” to the abstract idea.
Claims 2, 3, 5, 7-14, 19 and 20 recite additional elements of receiving, exchanging, storing and displaying user inputs and event ratings. These additional elements amount to insignificant extra solution activity of data gathering, storage and output and therefore do not integrate the abstract idea into a practical application. The court decisions in the Symantec, TLI, Versata Dev, Group, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, storage, or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Claims 4, 15-17 further limit the abstract idea as indicated in the independent claims by reciting additional elements of generating crowdsources classification and event rating and therefore do not integrate the abstract idea into a practical application.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on generic computer components and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 6 and 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinches (US 2012/0324010 A1).
Claim 1: Pinches discloses a system, comprising: a crowdsource event module configured to generate a user interface presenting a crowdsourced event menu and to receive one or more inputs indicative of an assessment associated with an event (see P[0127]: FIGS. 6A and 6B show a possible match rating interface webpage for a particular match. As shown, all members relating to the match, including players of both teams and the umpires are displayed. Each member is provided with a 1-10 rating index through which the user may select their rating as shown at 80 by clicking the graphic user interface (GUI) on their selected rating value for the or each member they wish to rate. The user's rating input is received and processed by the ratings module as soon as the user enters the rating via the GUI); 
and an event classifier module configured to generate crowdsourced classification information based on receiving the one or more inputs indicative of the assessment associated with the event (see P[0098]: The ratings module 20 is arranged or configured to calculate a live average match rating for each member of the multi-round sporting competition during each round from the collective ratings received from all individual users that may have rated that member during the relevant rating period for the round).  
Claims 2 and 10: Pinches discloses wherein the crowdsource event module includes hardware and software configured to generate a user interface presenting the crowdsourced event menu to permit user selection of an event from one or more events and to receive and store one or more inputs associated with an event based on one or more user selections (see P[0136] Referring to FIG. 11, a registered user may start 100 by firstly logging in to the system at step 102. The user is then linked to the home webpage at step 104. The user may then select a match or game to rate and link to the associated match rating interface as shown on FIG. 6A).  
Claim 3: Pinches discloses wherein the event classifier module is configured to acquire and store one or more assessments from the plurality of remote devices each configured to receive one or more inputs indicative of an assessment associated with an event, and configured to generate crowdsourced classification information based on the acquired one or more assessments (see P[0085]: the social networking system may be in the form of a website interface that is provided or hosted on a server 10 that can be accessed by one or more users 12 via a network 14, such as the internet. The users 12 may access the website via any suitable device. Fig. 1. P[0098]: The ratings module 20 is arranged or configured to calculate a live average match rating for each member of the multi-round sporting competition during each round from the collective ratings received from all individual users that may have rated that member during the relevant rating period for the round).
Claim 4: Pinches discloses wherein the event classifier module includes hardware and software configured to generate crowdsourced classification information indicative of one or more crowdsourced assessments associated with the event (see P[0080]: The ratings provided by the users is also aggregated and averaged to generate an average public rating for the particular individuals and teams for display or output by the system. The system is configured to generate a live public average rating in that the public ratings are updated as soon as a user inputs a rating or changes a previous rating).
Claim 5: Pinches discloses a virtual display module configured to generate a virtual representation of the crowdsource classification information associated with the event (see Fig. 6A-6B. P[0114]: The display module is configured to utilise the ratings and ranking data to generate and display ratings and rankings).  
Claims 6 and 18: Pinches discloses a device and a method to allow users to rate specific occurrences of an event, comprising receiving one or more inputs associated with an event (see P[0086]: The nature of the competition data stored by competition data module 16 depends on the structure of the particular sporting competition, whether a multi-round sporting competition or a single-event sporting competition. By way of example only and with reference to FIG. 2, the website configuration will be described with reference to a typical multi-round sporting competition that consists of a sporting season, having a start 54 and end 56, divided into multiple sequential rounds 50 played on a week-by-week basis. In each weekly round, each team plays an opposition team, with and their opposing team rotates each round); 
generating a user interface presenting a rating menu and receiving one or more inputs indicative of a rating associated with the event based on the rating menu (see Fig. 6A-6B); and 
generating event rating information based on receiving the one or more inputs indicative of the rating associated with the event (see P[0098]: The ratings module 20 is arranged or configured to calculate a live average match rating for each member of the multi-round sporting competition during each round from the collective ratings received from all individual users that may have rated that member during the relevant rating period for the round).  
Claims 7 and 20: Pinches discloses exchanging event rating information with a remote network (See P[0139]: Referring to FIG. 14, the system data received, generated and/or stored by the social networking system 10, including for example the ratings data and rankings data, may be transmitted or sent to any other external network, device or system 11. For example, the ratings and/or rankings data may be transmitted on a continuous or periodic basis by a transmission module of the social networking system 10 to one or more external or remote systems 11).
Claims 8 and 19: Pinches discloses receiving crowdsourced event rating information associated with a plurality of users from a remote network (see P[0139-0140]: By way of example, in one possible embodiment the ratings and ranking data received and stored by the social networking system may be transmitted to an external system of a media or broadcasting outlet to display alongside their live match broadcasts).
Claim 9: Pinches discloses generating a display indicative of crowdsourced event rating information based on receiving crowdsourced event rating information associated with a plurality of users from the remote network (See P[0139-0141]:  the ratings and ranking data received and stored by the social networking system may be transmitted to sports venue operators where it may be displayed on screens at the venue for the crowd during a match in the multi-round sporting competition or for a single-event sporting competition).
Claim 11: Pinches discloses wherein receiving the one or more inputs associated with an event includes receiving one or more inputs by a user about at least one participant in an event (see Fig. 11, P[0136]:  As previously described, at step 106 the user may enter their rating against any one or more members associated with the selected match, or alter an existing rating).  
Claim 12: Pinches discloses, wherein receiving the one or more inputs associated with an event includes receiving one or more inputs by a user about at least one participant in a sporting event (see P[0014]: the individual user ratings are based on the registered user's opinion of the performance of the member of the sporting competition. Fig. 11, P[0136]:  As previously described, at step 106 the user may enter their rating against any one or more members associated with the selected match, or alter an existing rating).
Claim 13: Pinches discloses wherein generating the event rating information includes generating a virtual display representing a crowdsourced rating associated with the event (see P[0114]: The display module is configured to utilise the ratings and ranking data to generate and display ratings and rankings. See Fig. 5).  
Claim 14: Pinches discloses wherein generating the event rating information includes generating a virtual display representing a crowdsourced rating of at least one participant associated with the event (see at least Fig. 8C).  
Claim 15: Pinches discloses wherein generating the event rating information includes generating ranking information of at least one participant associated with the event (see P[0024]: Preferably, the method further comprises calculating rankings for members of the sporting competition based on the individual user ratings received).  
Claim 16: Pinches discloses wherein generating the event rating information includes generating ranking information (see P[0045]: the server comprises a rankings module that is configured to calculate rankings for members of the sporting competition based on the individual user ratings received. The rankings module is operable to generate rankings based on all ratings entered or a filtered set of ratings for a selected ranking group defined by one or more member and/or registered user tag elements indicative of characteristics of the members and/or registered users.). 
Claim 17: Pinches discloses wherein generating the event rating information includes generating life-time ranking information (see P[0045]: the server comprises a rankings module that is configured to calculate rankings for members of the sporting competition based on the individual user ratings received. The rankings module is operable to generate rankings based on all ratings entered or a filtered set of ratings for a selected ranking group defined by one or more member and/or registered user tag elements indicative of characteristics of the members and/or registered users..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Repasi (US 20080005761 A1) describes audience members provides rating or ranking of an event, for example a broadcast, concert, exhibition, tour, show, movie, competition or the like.
Oates III et al (US 20170006074 A1) describes  spectators and/or broadcasters may vote on events in game sessions to determine if an event is to be considered a significant or notable event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/            Examiner, Art Unit 3629  
                                                                                                                                                                                          /GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629